EXHIBIT 10.49
EXECUTION VERSION
DISTRIBUTION AGREEMENT
between
ANIKA THERAPEUTICS, INC.
and
ARTES MEDICAL, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I — DEFINITIONS
    1  
 
       
Article II — PRODUCT DEVELOPMENT
    6  
 
       
Article III — COMMERCIALIZATION
    6  
 
       
Article IV — INTELLECTUAL PROPERTY LICENSE GRANTS
    7  
 
       
Article V — MANUFACTURE AND SUPPLY
    8  
 
       
Article VI — PAYMENTS
    16  
 
       
Article VII — PUBLICATIONS; TRANSFER OF DATA; CONFIDENTIALITY; COOPERATION
    18  
 
       
Article VIII — PATENT RIGHTS
    21  
 
       
Article IX — REPRESENTATIONS AND WARRANTIES
    22  
 
       
Article X — ANIKA’S GENERAL OBLIGATIONS AND COVENANTS
    25
 
       
Article XI — ARTES’ GENERAL OBLIGATIONS AND COVENANTS
    25
 
       
Article XII — TERM AND TERMINATION
    27  
 
       
Article XIII — INDEMNIFICATION
    30  
 
       
Article XIV — STEERING COMMITTEE
    33  
 
       
Article XV — DISPUTE RESOLUTION
    34  
 
       
Article XVI — MISCELLANEOUS
    34  
 
       
EXHIBIT A: ANIKA MARKS
       
EXHIBIT B: ANIKA AND JOINT PATENTS
       
EXHIBIT C: PER UNIT PRICE/PRICE PER SAMPLE
       
EXHIBIT D: SPECIFICATIONS
       
EXHIBIT E: ARBITRATION
       
EXHIBIT F: PRODUCT PACKAGING
       
SCHEDULE 9.1(D)
       



 



--------------------------------------------------------------------------------



 



DISTRIBUTION AGREEMENT
     THIS DISTRIBUTION AGREEMENT (this “Agreement”) is made effective as of
July 7, 2008 (the “Effective Date”) by and between ANIKA THERAPEUTICS, INC., a
Massachusetts corporation having a place of business at 32 Wiggins Avenue,
Bedford, Massachusetts 01730 (“ANIKA”), and Artes Medical, Inc., having a place
of business at 5870 Pacific Center Boulevard, San Diego, California 92121
(“ARTES”). ANIKA and ARTES are each referred to by name or as a “Party,” or
collectively as the “Parties.”
RECITALS
1. ANIKA invents, develops, manufactures and commercializes therapeutic products
and devices. Furthermore, ANIKA has developed a proprietary product intended for
use in cosmetic-dermatological procedures, including cosmetic-tissue
augmentation.
2. On July 16, 2007, ANIKA received PMA clearance for the cosmetic tissue
augmentation product, ELEVESS.
3. ARTES possesses commercialization capabilities in the dermatological and
cosmetic fields.
4. ANIKA desires to supply the Product to ARTES and ARTES desires to purchase
the Product from ANIKA and to commercialize, distribute and sell it within the
Field and in the Territory pursuant to this Agreement. NOW, THEREFORE, in
consideration of the premises and mutual covenants herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

ARTICLE I — DEFINITIONS
     When used in this Agreement, each of the following terms shall have the
meaning set forth below. The term shall have the same meaning whether the
singular or plural form is used.
“Affiliate” of a Person means any company or entity which controls, is
controlled by or is under common control with such Person, where control, for
purposes of this definition, means (i) the possession, directly or indirectly,
of the power to direct the management or policies of a Person or to veto any
material decision relating to the management or policies of a Person or a
majority of the composition of the board of directors (or similar governing
body), in each case, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the Beneficial Ownership, directly or indirectly,
of at least 50% of the voting securities of a Person. “Beneficial Ownership”
shall be determined in compliance with Rule 13d-3 of the Securities Exchange Act
of 1934.
“Agreement” shall have the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



“ANIKA Intellectual Property” means the ANIKA Marks, the ANIKA Patents and any
other Intellectual Property Rights of ANIKA that are necessary for the
Commercialization of the Product in the Field in the Territory.
“ANIKA Marks” means the trade name, trademarks and service marks of ANIKA as set
forth in Exhibit A hereto.
“ANIKA Patents” means the patents or applications therefor Controlled by ANIKA
during the Term that are necessary for the Commercialization of the Product in
the Field in the Territory. A list of current ANIKA Patents is recited in
Exhibit B, which shall be updated from time to time.
“ANIKA” shall have the meaning set forth in the preamble.
“Annual Minimum Purchase Commitment” shall mean, for the applicable year, the
amount set forth in Section 5.11.
“Applicable Law” means, with respect to the Product in the Territory, all
national, federal, state, local, governmental, judicial, arbitral and other
laws, statutes, codes, treaties, conventions, rules, regulations, judgments,
awards, orders, directives and other pronouncements having the effect of law or
similar binding effect, governing the activities contemplated by this Agreement.
“Audit” shall have the meaning set forth in Section 6.4(b).
“ARTES Seller(s)” means ARTES or any authorized Third Party or Affiliate of
ARTES appointed by ARTES to engage in the distribution of Product anywhere in
the Territory.
“ARTES” shall have the meaning set forth in the preamble.
“Business Day” means a day on which banking institutions in New York, New York
are open for business.
“cGMP” means “Good Manufacturing Practices” as such term is generally understood
in the medical device industry, as in effect from time to time.
“Claiming Party” shall have the meaning set forth in Section 13.5.
“Clinical Development” means all activities directly related to human clinical
studies, including without limitation the Phase IV clinical study relating to
the Product.
“Commercialization” shall mean any and all activities (whether conducted before
or after Regulatory Approval) directed to the marketing, detailing and promotion
of products after Regulatory Approval has been obtained, and shall include
pre-launch and post-launch marketing, promoting, detailing, marketing research,
distributing, and commercially selling the Product, transporting the Product for
commercial sale and regulatory affairs with respect to the foregoing, but shall
not include Post Approval Studies or Manufacturing or seeking Regulatory
Approval. When used as a verb, “Commercializing” means to engage in
Commercialization and “Commercialize” and “Commercialized” shall have a
corresponding meanings.

2



--------------------------------------------------------------------------------



 



“Commercially Reasonable Efforts” means, with respect to the Commercialization
of each Product, efforts and resources commonly used in the pharmaceutical
industry by a company of the approximate size of the Party called upon to make
such Commercially Reasonable Efforts for a product of similar commercial
potential at a similar stage in its lifecycle, taking into consideration its
safety and efficacy, its cost to develop, the competitiveness of alternative
products, its proprietary position, its profitability, and all other relevant
factors. Commercially Reasonable Efforts shall be determined on a
market-by-market basis for each Product without regard to the particular
circumstances (other than size) of a Party, including any other product
opportunities of such Party.
“Confidential Information” shall have the meaning set forth in Section 7.1.
“Control” or “Controlling” means, with respect to ANIKA, owned by or possesses
the right to grant a license or sublicense without violating the terms of any
agreement of ANIKA with any Third Party.
“Date of First Sale” means the date on which an ARTES Seller first sells a
Product to a Third Party in an arms-length commercial transaction in conjunction
with a commercial launch of such Product pursuant to a launch plan reviewed by
the Steering Committee.
“Develop” or “Development” means all activities related to developing a product
for Clinical Development, and if no Clinical Development is required, obtaining
Regulatory Approval, including but not limited to generating any Information in
this respect, chemical and analytical development, pre-clinical testing,
toxicology, formulation, manufacturing process development, quality assurance
and quality control, pharmacokinetics and the development of any assays
requested by health authorities; provided that Develop or Development shall not
include Clinical Development.
“Dollars” or “$” means lawful money of the United States in immediately
available funds.
“Effective Date” shall have the meaning set forth in the preamble.
“Facility” means ANIKA’s manufacturing facility located at 236 West Cummings
Park, Woburn, MA 01801, or any other manufacturing facility certified under
Applicable Law for the manufacture of Product and selected by ANIKA from time to
time.
“FDA” means the United States Food and Drug Administration or any successor
agency.
“Field” means injectable products for use solely in cosmetic dermatology
procedures in humans, including but not limited to the correction of soft tissue
contour deficiencies such as wrinkles, folds, and scars, and the enlargement
and/or smoothing of the appearance of lips.
“HA Product” means a product for use in the Field, one principal component of
which is HA.
“HA” means a hyaluronic acid from any source whether as an acid, a
pharmaceutically acceptable salt, or a mixture thereof, in any solid or solution
phase form thereof or cross-linked or chemically modified hyaluronic acid
derivatives such as, without limitation, cross-linked biscarbodiimide hyaluronic
acid derivatives.

3



--------------------------------------------------------------------------------



 



“Initial Term” shall have the meaning set forth in Section 12.1(a).
“Intellectual Property Rights” means, collectively, all rights in, to and under
patents, trade secret rights, copyrights, mask works, trademarks, service marks,
trade dress and similar rights of any type under the laws of any governmental
authority, including without limitation, all applications and registrations
relating to the foregoing.
“Joint Patent Holder” means                ***               
or                           any related Person.
“Joint Patents” means the patents jointly owned by ANIKA and the Joint Patent
Holder identified in Exhibit B.
“Net Sales” means, for sales of Product in the Territory, the gross amount
invoiced by ARTES Sellers to customers, less (i) discounts, including cash
discounts, unit discounts, rebates paid and retroactive price reductions or
allowances actually allowed or granted from the billed amount, and (ii) credits
or allowances actually granted upon claims, rejections or returns of such sales
of Product, including recalls (provided such recalls are in accordance with
Section Article V and except to the extent ANIKA has otherwise paid for such
recall such that ARTES receives full payment for the recalled Product and does
not have to refund any portion thereof). For purposes of calculating “Net
Sales,” (a) amounts invoiced are for product sales only and exclude non-product
line items such as taxes and shipping charges; (b) a Product shall be considered
“sold” upon the invoicing of such Product by ARTES Sellers to Third Parties; and
(c) Samples are to be excluded from both the Dollars and Unit count.
“Packaging Requirements” means the labeling and packaging specifications
attached hereto as Exhibit F for the Product, as modified by Section 5.14 and as
amended from time to time by mutual agreement of the Parties.
“Party” or “Parties” shall have the meaning set forth in the preamble.
“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel and other Third Parties and preparation, filing, prosecution and
maintenance expenses incurred in connection with the establishment and
maintenance of the ANIKA Patents.
“Patent Rights” means (i) valid and enforceable patents, including any
extension, registration, confirmation, reissue, continuation, divisional,
continuation-in-part, re-examination or renewal thereof, and (ii) pending
applications for letters patents, in any jurisdiction within the Territory.
“Per Unit Price” means the amounts set forth in Exhibit C.
“Person” shall mean any natural person, corporation, firm, limited liability
company, limited liability partnership, business trust, joint venture,
association, organization, company, partnership or other business entity, or any
government or any agency or political subdivision thereof.
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

4



--------------------------------------------------------------------------------



 



“PMA” means a premarket approval application filed with the FDA as defined in 21
CFR Part 814 or any successor provision.
“Price Per Sample” means the amount set forth in Exhibit C.
“Product” means a product in finished packaged form containing HA combined with
Lidocaine, conforming to the Specifications, conforming to the Packaging
Requirements, and for indications for use as specified in the PMA No. 050033
approval letter and all approved PMA supplements as of the Effective Date.
“Product Development” means the combination of activities defined as Development
and Clinical Development.
“Regulatory Approval Application” means an application for Regulatory Approval
required before first commercial sale or use of a Product as a drug or a medical
device in any jurisdiction.
“Regulatory Approval” means, with respect to a Product in the Territory, all
unrestricted approvals, clearances, registrations and permits required under
Applicable Law for first use or sale of such product, whether a medical device
and/or drug.
“Regulatory Approval Fees” means any regulatory agency filing and processing
fees, Regulatory Approval Application drafting expenses, and expenses associated
with translation of any such Regulatory Approval Application.
“Samples” means samples of the Product that are not for re-sale by ARTES and are
labeled as such and provided by ANIKA to ARTES
“SKU” means each unique packaging configuration for a Product.
“Specifications” means the specifications attached hereto as Exhibit D for the
Product, as amended from time to time by mutual agreement by the Parties.
“Steering Committee” shall have the meaning set forth in Section 14.1 of this
Agreement.
“Term” shall have the meaning set forth in Section 12.1(b).
“Territory” means the fifty states and District of Columbia comprising United
States of America, and Puerto Rico, but excluding any other of its territories.
“Third Party(ies)” means any entity other than ANIKA, ARTES, or any Affiliates
of ANIKA or ARTES.
“Unit” means each syringe containing Product.
“United States” means the United States of America.

5



--------------------------------------------------------------------------------



 



ARTICLE II — PRODUCT DEVELOPMENT
     2.1. Continued Development of the Product.
     (a) The Parties agree to negotiate in good faith a product development and
clinical development strategy agreement, including line extensions and funding
contributions, by                ***                .
     2.2. Ownership, Filing of Regulatory Approval Applications and Obtaining
Regulatory Approvals.
     (a) ANIKA (i) shall be responsible for and shall use commercially
reasonable efforts in filing Regulatory Approval Applications and obtaining and
maintaining Regulatory Approvals for the Product in the Territory, (ii) shall
own all Regulatory Approval Applications and Regulatory Approvals, and
(iii) shall inform ARTES of any action taken in connection therewith. ANIKA
shall bear all reasonable Regulatory Approval Fees associated with Regulatory
Approval Applications and with Regulatory Approvals for the Product in the
Territory.
     (b) All Regulatory Approvals for the Product will be issued under ANIKA’s
name and ANIKA will own all relevant documents associated with such Regulatory
Approvals and corresponding Regulatory Approval Application materials. ANIKA
shall provide ARTES with access to an electronic copy of all Regulatory
Approvals and Regulatory Approval Applications for the Product.
     (c) ANIKA shall be responsible for all communications with any governmental
authority or agency concerning the Product, and Artes shall not initiate in any
communications with any governmental authority or agency concerning the Product
unless requested to do so by ANIKA.

ARTICLE III — COMMERCIALIZATION
     3.1. ARTES’ Commercialization Obligations For the Product. ARTES shall be
responsible for and shall use Commercially Reasonable Efforts to conduct the
Commercialization of the Product under this Agreement. ARTES’ failure to use
Commercially Reasonable Efforts to conduct the Commercialization of the Product
under this Agreement shall be considered a material breach of the Agreement.
     3.2. Commercial Launch of the Product. ARTES shall cause the commercial
launch to occur as soon as practicable after           *** .
     3.3. Right to Accompany. Subject to ARTES’ approval, which approval shall
not be unreasonably withheld, ANIKA, at its expense and upon reasonable notice
to ARTES, shall have the right to accompany ARTES or ARTES’ Sellers to any
conventions, any Product-specific sales training meetings, any significant
physical meetings with any regulatory authorities or any governmental or
reimbursement agency or carrier, or any non-routine
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

6



--------------------------------------------------------------------------------



 



meetings with key clinicians where the Parties reasonably believe that ANIKA’s
presence will add value to the development of the business. ARTES will endeavor
to give ANIKA reasonable advanced notice of any such conventions, meetings or
sessions described in this Section 3.3.
     3.4. ARTES Sellers.
     (a) ARTES shall not be entitled to appoint or engage any Third Party ARTES
Seller to market, sell or distribute any Product, without the prior written
consent of ANIKA, which consent shall not be unreasonably withheld. In no event
shall any permitted ARTES Seller be appointed as an agent of ANIKA, and ARTES
shall not otherwise designate or appoint any party to serve as its agent in
connection with the marketing, sale or distribution of the Product in the
Territory.
     (b) ARTES shall cause any and all permitted ARTES Sellers to agree in
writing to be bound by the terms and conditions of this Agreement. Such written
agreement shall provide that ANIKA shall be a third-party beneficiary
thereunder.
     (c) ARTES shall remain jointly and severally liable under this Agreement
for the actions and omissions of each permitted ARTES Seller, and ARTES shall be
solely responsible for any commitment or liabilities to any of its permitted
ARTES Sellers.

ARTICLE IV — INTELLECTUAL PROPERTY LICENSE GRANTS
     4.1. License. ANIKA hereby grants to ARTES, for the Term, an exclusive,
non-transferable (except as permitted by Section 16.5) and paid-up license under
the ANIKA Intellectual Property, solely to purchase the Product from ANIKA and
promote, sell, offer to sell, and distribute the Product in the Field in the
Territory and for no other purpose. ARTES shall have the right to sublicense
such license, and the license granted in Section 4.2, to any permitted ARTES
Sellers as provided in Section 3.4.
     4.2. Use of Marks. Subject to the terms and conditions hereof, solely in
connection with marketing and sale of the Product by ARTES, ARTES shall have the
right to use the ANIKA Marks. ARTES shall not promote, market, brand or sell the
Product using any other trademark, logo or trade name other than the ANIKA
Marks; provided, however, ARTES shall have the right to affix its company name
to the packaging of the Product in a manner to be agreed by the Parties. ANIKA
grants to ARTES a non-exclusive, non-transferable license to use the ANIKA Marks
for such purpose. ARTES shall use the ANIKA Marks only in connection with the
marketing and sale of the Product, and not in connection with any other products
or services of any Person. ARTES may not modify any of the ANIKA Marks or
combine them with any other marks of any Person. All proposed brochures,
advertisements, displays, packaging, and other materials in which any ANIKA Mark
is to be used shall be submitted to ANIKA for its approval (which approval shall
not be unreasonably withheld, delayed or conditioned) at least five (5) Business
Days in advance of production or any use or distribution thereof. ARTES shall
not use or distribute any such materials without ANIKA ‘s written approval, and
such approval shall be deemed granted if ANIKA does not deliver an objection in
writing to ARTES concerning any such furnished material within five (5) Business
Days of ANIKA’s actual receipt of such furnished material. Any such use of
approved

7



--------------------------------------------------------------------------------



 



materials shall be only in accordance with the samples or designs provided to
ANIKA in connection with such approval. ARTES shall not file any application for
registration in any jurisdiction with respect to any ANIKA Mark, or any mark or
name confusingly similar thereto. Except to the extent authorized in writing by
ANIKA, or as provided in Section 12.3(a), upon termination of this Agreement for
any reason, ARTES shall immediately cease all use of the ANIKA Marks and deliver
to ANIKA all such materials in ARTES’ control or possession that bear any ANIKA
Marks, including any and all sales literature, or, at ANIKA’s election, destroy
all such materials and deliver to ANIKA a certificate signed by an executive
officer certifying to such destruction. Upon termination of the trademark
license granted herein, all goodwill accruing from ARTES’ use of the ANIKA Marks
shall inure to the benefit of ANIKA. ARTES shall have no interest in the ANIKA
Marks except its rights provided in this Agreement. Notwithstanding any approval
by ANIKA of brochures, advertisements, displays, packaging, or other materials
as set forth in this Section 4.2, ARTES remains solely liable for any claims or
information contained in such brochures, advertisements, displays, packaging, or
other materials, to the extent that such claims and such information are not
supported by the Product label and package insert claims and information as
authorized by the FDA approval letter.
     4.3. Reservation of Rights. Except as expressly set forth herein, ANIKA
reserves all right, title and interest in the ANIKA Intellectual Property, and
ARTES shall not acquire, or be deemed to have acquired, any right, title or
interest whatsoever as a result of this Agreement in the ANIKA Intellectual
Property or the Intellectual Property Rights of any of its Affiliates.

ARTICLE V — MANUFACTURE AND SUPPLY
     5.1. Supply of Product. Subject to the provisions of this Agreement, during
the Term, ANIKA and its Affiliates shall manufacture and supply ARTES in the
Territory on an exclusive basis with those quantities of the Product as ordered
by ARTES pursuant to and in accordance with the terms of this Agreement, and
ARTES and its Affiliates shall purchase exclusively from ANIKA (which includes
permitted sublicensees of ANIKA pursuant to Section 5.2) 100% of ARTES’
requirements for the Product to be sold subject to the ordering procedures set
forth in this Article V. During the Term, ARTES will not distribute and ANIKA
will not supply another temporary filler in the Territory nor enable (via
license or technology transfer or otherwise) any Person to supply another
temporary filler in the Territory, regardless of material composition, that
competes with the Product. ANIKA’s associated responsibilities shall include:
     (a) identifying, ordering, procuring, reception, control and storage of raw
materials and work-in process inventory;
     (b) manufacturing, packaging, filling, sealing, printing, labeling, packing
and storage of the Product until delivery pursuant to Section 5.15;
     (c) control and testing of the finished Product to the extent required by
Applicable Law or pursuant to the terms of this Agreement;
     (d) decision to release batches of the Product for delivery;

8



--------------------------------------------------------------------------------



 



     (e) delivery of the Product in accordance with Section 5.15;
     (f) storage of batch records and retention samples to the extent required
by Applicable Law or pursuant to the terms of this Agreement; and
     (g) file maintenance to the extent required by Applicable Law or pursuant
to the terms of this Agreement.
     5.2. Permitted Sublicensees. Notwithstanding any provision in this
Agreement, ANIKA shall be permitted to sublicense or outsource to Affiliates or
Third Parties the manufacturing and supply of the Product; provided, however,
that ANIKA shall be responsible for the compliance by such sublicensees or
outsourced parties with all applicable terms of this Agreement and bear all the
related costs that ANIKA is obligated to bear under this Agreement. ANIKA shall
consult with ARTES with respect to the selection by ANIKA of any such Third
Party sublicensees or outsourced parties.
     5.3. Compliance with Applicable Law. ANIKA shall comply in all material
respects with all Applicable Laws relating to the manufacture and supply of the
Product being provided hereunder, including, without limitation, those enforced
by the United States Food and Drug Administration (including compliance with
cGMP), it being understood by the Parties that, upon delivery of the Product to
the Shipping Point in accordance with Section 5.15, responsibility for
compliance thereafter with all Applicable Laws with respect to such delivered
Units of the Product shall shift to ARTES, and thereafter ARTES shall comply in
all material respects with all Applicable Laws relating to the storage and
distribution of the Product.
     5.4. ANIKA Marketing Support; Samples. ANIKA agrees to assist ARTES’
Commercialization effort by providing Samples as set forth on Exhibit C. ARTES
agrees that the Samples shall be used solely for marketing purposes in
accordance with Applicable Law, and ARTES shall not sell, or offer for sale, or
otherwise permit its Affiliates or distributors to sell or offer for sale, the
Samples.
     5.5. Pricing. ARTES shall pay ANIKA for the Product in accordance with the
prices set forth in Exhibit C hereto.
     5.6. Payment Terms.
     (a) The Per Unit Price payments shall become due and payable by ARTES no
later than thirty (30) days after ARTES has received an invoice for any Product
(which invoice shall not be sent by Anika prior to shipment of the applicable
Product). ARTES agrees that receipt of an invoice by facsimile transmission
shall be treated as receipt of an original invoice for purposes of this
Agreement. ARTES shall make the Per Unit Price payments hereunder to ANIKA
within the above referenced thirty (30) day period in accordance with written
wire instructions delivered to ARTES by ANIKA from time to time.
     (b) ARTES shall be responsible for all such payments and late payments that
are due to ANIKA pursuant to the terms of this Agreement. Any past due amounts
for any overdue payment to either Party pursuant to any provision of this
Agreement will be subject to a late fee of one percent (1%) per month, or the
highest rate allowed by law, whichever is less, with such

9



--------------------------------------------------------------------------------



 



interest accrual commencing on the thirtieth (30th) day after the applicable due
date. All costs of enforcing or collecting payment hereunder, including
attorneys’ fees and expenses and court costs, shall be paid by the
non-prevailing Party. Breach for non-payment commences on the thirtieth (30th)
day following the due date assuming the invoice is materially accurate;
provided, however, that ARTES shall promptly notify ANIKA of any material
inaccuracies in any ANIKA invoice received by ARTES.
     5.7. Concurrent with the execution of this Agreement, ARTES shall provide
ANIKA with its initial written forecast of ARTES’ anticipated requirements for
such Product by SKU for each of the first twelve (12) months following such
execution (such initial forecast and all future forecasts herein referred to as
a “Forecast” or the “Forecasts”); provided, however, that such initial Forecast
shall provide for delivery on an expedited basis of up to
                ***                Units of such Product per month in the first
two (2) months of such Forecast. From and after the delivery of the initial
Forecast, no later than fifteen (15) days prior to the commencement of each
calendar month during the Term, ARTES shall provide ANIKA with a revised
Forecast by SKU covering each of the following twelve (12) months, accompanied
by firm purchase orders for the first three months of the Forecast. With respect
to all Forecasts issued to ANIKA by ARTES pursuant to the terms hereof, the
quantities forecasted for the first and second months (the second and third
months of the previous month’s Forecast) shall equal the amounts provided in the
previous forecast, and the new third month shall now also become binding on the
Parties on a rolling basis (i.e., such “third” month’s commitment means a
commitment to place, in such month, Purchase Orders for delivery of Product at
least 60 days thereafter) and constitute a firm commitment for Product,
regardless of receipt by ANIKA of ARTES’ actual Purchase Orders, it being
understood and agreed that should ANIKA fail to deliver the committed quantity
in a given month, that ARTES shall have the right to reduce a subsequent month’s
commitment by the amount ANIKA failed to deliver.
     5.8. Subject to the binding commitment incurred pursuant to each Forecast
pursuant to Section 5.7, ARTES shall place specific binding orders for the
Product by the issuance of separate purchase orders (the “Purchase Orders”) to
ANIKA, provided that all Purchase Orders must be submitted at least sixty
(60) days in advance of the requested shipping date, which Purchase Orders may
be in written or electronic form or by any other means agreed to by the Parties
and shall be binding on ANIKA to the extent that such purchase orders do not
exceed 100% by SKU by month of the applicable Forecast with respect to the
first, second and third months of such Forecast, 120% by SKU by month of such
Forecast with respect to the fourth month, and 150% by SKU by month of such
Forecast with respect to the fifth and sixth months. If ARTES requests a
quantity of Product that exceeds the binding portion of a given Forecast, the
Parties agree in good faith to negotiate additional quantities and associated
delivery dates. The Purchase Orders shall designate the desired SKU’s and
quantities of Product (subject to the requirements of this Section 5.8),
delivery dates, and destinations. The minimum Purchase Order quantity by SKU
shall be                ***                Units. ARTES shall issue written
Purchase Orders for Products to ANIKA at least sixty (60) days prior to the
requested delivery dates.
     5.9. In the event that ARTES shall fail to place sufficient Purchase Orders
to satisfy the binding monthly order commitment incurred pursuant to any
Forecast, such Purchase
     *** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

10



--------------------------------------------------------------------------------



 



Orders shall be deemed to have been submitted by ARTES on the last day of the
applicable month, and ANIKA shall deliver such Units of Product to ARTES sixty
(60) days thereafter in accordance with such deemed Purchase Order.
     5.10. To the extent of any conflict or inconsistency between this Agreement
and any Purchase Order, purchase order release, confirmation, acceptance or any
similar document, the terms of this Agreement shall govern.
     5.11. Annual Minimum Purchase Commitment.
     (a) In order to maintain this Agreement, ARTES needs to take or purchase,
at a minimum, the following quantities of Product for the applicable year (the
“Annual Minimum Purchase Commitment”):

  (i)   2008 calendar year:               ***               Units     (ii)  
2009 calendar year:               ***               Units     (iii)   2010
calendar year:               ***               Units     (iv)   2011 calendar
year:               ***               of the actual Units sold by ARTES in the
2010 calendar year.     (iv)   2012 calendar year:
               ***                of the actual Units sold by ARTES in the 2011
calendar year.

     (b) It is agreed that if ARTES has placed a Purchase Order calling for
delivery of Units before year-end, and ANIKA has accepted such Purchase Order,
but ANIKA fails to ship such Units by year-end, ARTES shall be deemed to have
“purchased” such Units before year-end for the purpose of determining compliance
with the Annual Minimum Purchase Commitment; but ARTES nonetheless shall not be
required to actually pay for such Units until after they are actually delivered.
     (c) For any calendar year in which ARTES has not met the Annual Minimum
Purchase Commitment, ARTES will have the right to pay ANIKA the balance due by
multiplying the purchase shortfall in Units, times the Per Unit Price per
Exhibit C, such amount being due on or before December 31 of the year in which
the shortfall occurs. Such a payment shall be deemed to be as good as an actual
purchase of such Units for the purpose of determining compliance with the Annual
Minimum Purchase Commitment.
     (d) Upon                 ***                 days’ written notice to ARTES,
ANIKA shall have the right to terminate all of ARTES’ rights and obligations
under this Agreement if ARTES fails to meet its calendar year Annual Minimum
Purchase Commitment.
     5.12. Specifications. ANIKA agrees that it shall manufacture the Products
in accordance with the Specifications and with the Packaging Requirements.
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

11



--------------------------------------------------------------------------------



 



     5.13. Records.
     (a) ANIKA shall keep complete, accurate and detailed original records
pertaining to the manufacture, including quality control, of the Product. ARTES
shall keep, and will use its reasonable efforts to the extent required by
Applicable Law to cause other ARTES Sellers to keep, complete, accurate and
detailed original records pertaining to the use, storage, sale, distribution and
other disposition of the Product, including for each lot number of Product, the
quantity shipped and where the lot was shipped, so that, among other things, in
the event of a recall, ARTES will be able to contact all physicians and/or end
users of Product. Each party shall keep its respective records for at least five
(5) years or for such longer period if and as required by Applicable Law from
the date of delivery or receipt, as applicable, of each batch of Product to
which said records pertain. For validation batches, each Party shall keep the
documents throughout the commercial life of the relevant Products.
     (b) Subject to any more specific express limitations set forth elsewhere in
this Agreement, each Party shall make available such records (including making
copies thereof) to the other Party for such lawful purpose as such other Party
may reasonably request in writing as reasonably necessary for complying with
such Party’s obligations or exercising such Party’s rights under this Agreement
during the Term, or as would otherwise be necessary for complying with
Applicable Law.
     5.14. Packaging. ARTES agrees to use ANIKA’s existing labeling and
packaging (modified as per Section 4.2) in the Territory as attached hereto as
Exhibit F.
     5.15. Shipment.
     (a) ANIKA shall deliver the Product to the Shipping Point by such mode of
transportation as ARTES shall direct and pursuant to the validated
transportation specifications to ensure Product quality (including packaging and
temperature). At the time of such delivery, (i) each Product with an
          ***           shelf life shall have at a minimum            ***
          of shelf life remaining, and (ii) each Product with a shorter than
                ***                shelf life shall have at a minimum
          ***           of such shelf life remaining. All charges for packing,
handling, hauling, storage, bar coding and transportation to the Shipping Point
are included in the Per Unit Price unless otherwise agreed to by the Parties in
writing.
     (b) The risk of loss and damage with respect to the Product shall remain
with ANIKA through production until the Product is picked-up by ARTES’ carrier
at ANIKA’s Facility (the “Shipping Point”). Shipping terms will be Ex Works
(EXW) per INCOTERMS 2000. ANIKA will pack all Product ordered hereunder in a
manner suitable for shipment and sufficient to enable the Product to withstand
the normal effects of shipping, including handling during loading and unloading.
ARTES shall be responsible for designating the carrier(s) and negotiating terms
for shipment of Product (and ANIKA agrees to cooperate therewith by providing to
ARTES ANIKA’s insights and recommendations), and ARTES shall be responsible for
payment of all transportation charges, shipping insurance, handling, storage,
taxes, custom duties and fees and all other charges incident to the storage and
movement of the Products (including Samples) in
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

12



--------------------------------------------------------------------------------



 



commerce subsequent to delivery by ANIKA to the Shipping Point. Except as
provided in Section 5.9, ANIKA agrees not to direct the shipment of any Product
to ARTES or any other location other than as directed by ARTES. In the event any
of said charges are paid by ANIKA, with the approval of ARTES, ANIKA shall
invoice ARTES therefor, and ARTES shall remit said amount(s) to ANIKA not later
than thirty (30) days after the date of invoice. ANIKA agrees to provide
reasonable assistance to ARTES’ operations people in their development and
validation of their shipment protocol.
     (c) Certificates of Analysis. At the time of delivery, ANIKA shall provide
ARTES with a certificate of analysis for each batch of the Product delivered
confirming that each batch of Product complies with the applicable
Specifications, and containing a statement of conformance confirming that each
batch of Product complies with the cGMP.
     5.16. Inspection by ARTES. During the Term, ARTES retains the right to
perform independent quality assurance audits of the Facility where the Products
are manufactured and of the procedures and capabilities relating to the
manufacture of the Product. Such audits shall include, without limitation,
inspection of manufacturing, laboratory and storage facilities, any materials
stored for ARTES, all equipment and machinery and all records relating to such
manufacturing. Such audits shall not unreasonably disrupt the normal operations
of ANIKA. Such audits shall be conducted during normal business hours upon at
least twenty (20) Business Days prior written notice and shall be limited to not
more than one (1) visit per year, except in the event of a Recall of the Product
not caused by ARTES or governmental action involving the Product, in which case
ARTES shall have the right to one (1) additional audit visit per such Recall or
governmental action. Observations and conclusions of such audits will be issued
by ARTES and discussed with ANIKA, and the Parties may agree upon what, if any,
corrective actions will be implemented by ANIKA in response to such observations
and conclusions. ANIKA shall implement any such agreed-to corrective actions as
soon as practicable at its expense. The cost of all such audits shall be borne
by ARTES.
     5.17. Inspection by ANIKA. ANIKA shall have the right to visit ARTES’ or
ARTES’ Sellers’ facilities where the Product is stored or delivered from time to
time during the Term to perform a quality audit of ARTES’ records concerning
storage and physical distribution (including shipping and handling) of the
Product (but not to include any information pertaining to customers, except the
minimum amount of information pertaining to customers which is necessary with
respect to addressing storage/physical distribution quality issues that are
disclosed during the course of the audit). Such audits shall include, without
limitation, inspection of distribution and storage facilities, all equipment and
machinery and all records relating to such storage and physical distribution
(but not to include any information pertaining to customers, except the minimum
amount of information pertaining to customers necessary with respect to
addressing storage/physical distribution quality issues that are disclosed
during the course of the audit). Such audits shall not unreasonably disrupt the
normal operations of ARTES. Such audits shall be conducted during normal
business hours upon at least twenty (20) Business Days prior written notice and
shall be limited to not more than one (1) visit per year, except in the event of
a Recall of the Product not caused by ANIKA or governmental action involving the
Product, in which case ANIKA shall have the right to one (1) additional audit
visit per such Recall. Observations and conclusions of such audits will be
issued by ANIKA and discussed with ARTES, and the Parties may agree upon what,
if any, corrective actions will

13



--------------------------------------------------------------------------------



 



be implemented by ARTES in response to such observations and conclusions. ARTES
shall implement any such agreed-to corrective actions as soon as practicable at
its expense. The cost of all such audits shall be borne by ANIKA.
     5.18. Product Acceptance and Rejection.
     (a) In the event that ARTES reasonably believes that any portion of the
Product delivered to ARTES by ANIKA fails to conform with any Specification,
ARTES may reject all or a portion of the same by giving written notice to ANIKA
within thirty (30) days of ARTES’ receipt of the Product from the carrier and
may not so reject after thirty (30) days from ARTES’ receipt of the Product from
the carrier. Such notice shall evidence ARTES’ claims of nonconformity of the
Product with an analysis of the allegedly nonconforming Product that shall have
been prepared by ARTES or its agent. Such report shall be accompanied with a
copy of the records pertaining to such testing and a sample of the Product from
the batch analyzed. If the non-conformity is due to damage to the Product caused
subsequent to ANIKA’s delivery to a common carrier at ANIKA’s Shipping Point,
ANIKA shall have no liability to ARTES with respect thereto.
     (b) If, after its own analysis of a sample stored by ANIKA from such lot of
the Product (which such sample ANIKA is required to retain) (the “Retained
Sample”), ANIKA confirms such nonconformity, ANIKA shall, at ARTES’ election
(which election shall be communicated in writing to ANIKA no later than ten
(10) Business Days after ARTES’ rejection of such Product pursuant to
Section 5.18(a)), either replace the nonconforming Product with a conforming
Product (including reimbursement of freight and disposition costs) as soon as
reasonably practicable at ANIKA’s expense or refund to ARTES the entire Per Unit
Price therefor; provided, however, that, if ARTES elects the refund with respect
to Product delivered in the fourth calendar quarter of any year (but not during
the first three calendar quarters of any year), then ARTES’ required minimum
purchases for the applicable year shall be reduced Unit for Unit. For clarity,
such reduction shall not apply to Product delivered during the first three
calendar quarters of any year. Except as set forth in Article IX , the
foregoing, and the rights under Article XII, shall be ARTES’s sole and exclusive
remedy with respect to such nonconformity, unless this Agreement is terminated
pursuant to Section 12.2(a) as a result of a breach by ANIKA, in which case
ARTES shall be entitled to all available remedies in respect of any breach of
this Agreement. The nonconforming Product shall either be returned to ANIKA, at
ANIKA’s request, or destroyed by ARTES, in each case at ANIKA’s expense.
     (c) If, after ANIKA’s own analysis, ANIKA does not confirm such
non-conformance to the Specifications or whether the Retained Sample of the
Product has such a defect, Anika may deliver its Retained Sample to an
independent Third-Party laboratory, mutually and reasonably acceptable to both
Parties, for analytical testing to confirm the Product’s conformance to the
Specifications or the presence or absence of defects. All costs associated with
such Third-Party testing shall be at ARTES’ expense unless the tested Product is
deemed by such Third-Party to be materially defective or not in compliance with
the Specifications, in which case all such costs, including reimbursement of
freight and disposition costs, shall be paid by ANIKA, and the remedy provisions
of Section 5.18(b) shall also apply.

14



--------------------------------------------------------------------------------



 



     (d) Except as provided in Section 5.18(a), no inspection or testing of or
payment for Product by ARTES or any Third-Party agent of ARTES shall constitute
acceptance by ARTES thereof, nor shall any such inspection or testing be in lieu
or substitution of any obligation of ANIKA for testing, inspection and quality
control as provided in the Specifications or under Applicable Law. In the event
that any such shipment or batch thereof is ultimately agreed or found to meet
the Specifications, ARTES shall retain such shipment or batch, and all the terms
and conditions of this Agreement and the License Agreement shall continue to
apply to such Product.
     5.19. Reportable Events. ANIKA shall be responsible for notifying all
applicable regulatory authorities of reportable events (including without
limitation complaints) involving the Product for which ANIKA receives written
notification, as required by Applicable Law. ARTES shall notify ANIKA of
potentially reportable events promptly but in no event later than twenty-four
(24) hours after it receives notice of such event. In addition, all such notices
shall be consistent with the requirements of Applicable Law in the applicable
jurisdictions.
     5.20. Product Complaints. The Parties have determined that ARTES will be
the primary Party to receive complaints, interface with the customer, and
perform initial investigations of complaints. For medical complaints, the
Parties will rely on ARTES’ Vice President of Regulatory and Quality for the
initial investigation, and ARTES’ Vice President of Regulatory and Quality and
ANIKA will decide on the severity of the event and the reporting consequences.
In the event of a disagreement, ANIKA reserves the right to perform its own
investigation. As owner of all regulatory filings for the Product, ANIKA shall
be responsible for all contact and correspondence with regulatory authorities.
Each Party shall promptly (but in no event later than twenty-four (24) hours
after it receives a complaint) communicate to the other Party by facsimile,
telephone or email (and confirm any such telephone communication as instructed
at the time) any complaint received in respect of the Product in the
configuration supplied by the other Party. To the extent known by the notifying
Party, each notification of a complaint shall contain, but not be limited to,
the lot number, dosage size, expiration date, indication for actual use,
description of circumstances involved in the failure of the Unit(s) in question,
and any other pertinent information available at that time to the Party that
receives such complaint. Notwithstanding any other provision of this Agreement,
ARTES shall promptly provide ANIKA with any information in its possession or
control regarding any physician, other medical professional or complainant in
regard to complaint received in respect of the Product. The Parties shall
reasonably cooperate to address the complaint, including providing access to
employees with knowledge of facts pertinent to such complaint and making
available all relevant documentation. For avoidance of doubt and notwithstanding
the foregoing, nothing in this Section 5.20 is intended to shift between the
Parties responsibilities under Applicable Law concerning complaints related to
the Products.
     5.21. Product Recalls.
     (a) If the Product is subjected to a recall by any governmental agency, or,
after consultation between each Party’s principal executive officer, the Parties
jointly elect to make a Product recall, withdrawal or corrective action
(collectively, the “Recall”), the expense of such Recall shall be borne as
follows:

15



--------------------------------------------------------------------------------



 



     (i) If (A) it is established that the Product was nonconforming with any
Specification or Packaging Requirement upon delivery by ANIKA to a common
carrier at ANIKA’s Shipping Point, or (B) such Recall arises from any breach by
ANIKA of the provisions of this Agreement, or (C) such Recall results from
problems inherent in Products which conform with all Specifications and
Packaging Requirements and which have not experienced problems in storage or
physical distribution by ARTES, then ANIKA shall bear all expenses related to
the Recall, including the replacement of the recalled or withdrawn Product,
which shall be replaced as soon as reasonably practicable.
     (ii) If such Recall arises as a result of actions or omissions on the part
of ARTES Sellers, or from any breach by ARTES Sellers of the provisions of this
Agreement, then ARTES shall hold ANIKA harmless and shall bear all costs and
expenses in connection with such Recall.
     (b) If the Parties elect to make a Product Recall as set forth in 5.21(a),
the Parties shall reasonably cooperate in good faith to effect such Recall. Upon
any Recall due to safety concerns (unless such Recall arises under the
circumstances described in Section 5.21(a)(ii)), ARTES shall be relieved of its
obligations under Article V hereof during the continuation of such Recall,
provided such Recall materially interferes with ARTES’ ability to sell the
Product. If such safety concern, which (for the avoidance of doubt) excludes
concerns arising under the circumstances described in Section 5.21(a)(ii), has a
material adverse effect on aggregate Net Sales of the Product in the Territory,
ARTES shall have the further right to terminate all of its rights and
obligations under this Agreement.

ARTICLE VI — PAYMENTS
     6.1. Payments. In consideration of the rights and licenses granted under
this Agreement, ARTES agrees to pay ANIKA the following amounts:
     (a) Per Unit Price/Per Sample Price. For each Sample provided by ANIKA to
ARTES, ARTES shall pay to ANIKA the Per Sample Price. For each Unit of Product
provided by ANIKA to ARTES, ARTES shall pay to ANIKA the Per Unit Price.
     (b) Product Royalties.
     (i) Within twenty (20) days following the completion of each calendar
quarter during the Term, ARTES will pay to ANIKA a royalty equal to the excess,
if any, of (A)                ***                of cumulated Net Sales of the
Product during the preceding calendar quarter, over (B) the sum of (I) the
cumulative Per Unit Price previously paid with respect to the Units sold and
included in the Net Sales for such quarter and
(II)               ***                of the cumulative shipping cost for
shipment of Products from ANIKA to ARTES during such quarter.
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

16



--------------------------------------------------------------------------------



 



     (ii) Royalties shall be paid in respect of all sales of the Product in the
Territory for the entire Term, including extensions or renewals thereof.
     6.2. Payment Methods. All payments under this Agreement shall be paid in
Dollars. Each Party will make all payments to the other under this Agreement
without deduction or withholding for taxes except to the extent that any such
deduction or withholding is required by Applicable Law in effect at the time of
payment.
     6.3. Payment Terms. Any past due amounts for any overdue payment under
Section 6.1, will be subject to a late fee of one percent (1%) per month, or the
highest rate allowed by the law governing this Agreement, whichever is less,
with such interest accrual commencing on the first (1st) day after the due date.
All costs of enforcing or collecting payment hereunder, including attorneys’
fees and court costs, shall be paid by the non-prevailing Party. Breach for
non-payment commences on the first (1st) day following the due date.
     6.4. Reports and Records.
     (a) During the Term and commencing with the Date of First Sale of a
Product, ARTES shall furnish, or cause to be furnished to ANIKA, written reports
within fifteen (15) days following the end of each month, showing:
     (i) the Net Sales of the Product sold during such month and the total for
all months of the current calendar year, summarized by each ARTES selling
region; and
     (ii) the Units of the Product sold, summarized by each ARTES selling
region, during such month and the total for all months of the current calendar
year.
     (b) ARTES shall maintain complete and accurate records, in accordance with
GAAP (Generally Accepted Accounting Principles in the United States) practices,
which are relevant to payments under this Agreement, including Net Sales
calculations, and such records shall be open during reasonable business hours
for a period of five (5) years from creation of individual records for
reasonable confidential examination at ANIKA’s expense, but not more often than
once each year, by an independent certified public accountant selected by ANIKA
and acceptable to ARTES for the sole purpose of verifying the correctness of
calculations or payments made under this Agreement (the “Audit”). ANIKA shall
pay for such Audits, except that in the event there is any adjustment in
aggregate royalties payable for any year covered by such Audit of more than
               ***                 of the amount previously paid by ARTES for
the period subject to the Audit, ARTES shall pay for such Audit. Any records or
accounting information received from ARTES shall be Confidential Information for
purposes of Article VII, and in no event shall the independent certified public
accountant disclose any ARTES customer information to ANIKA.
     (c) Along with the royalty payment as set forth in Section 6.1(b)(i), ARTES
shall provide ANIKA with a final report containing the Net Sales in the
Territory for each calendar
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

17



--------------------------------------------------------------------------------



 



quarter within twenty (20) days following the end of such calendar quarter. Such
final reports will be the basis for and concomitant with ARTES’ payments to
ANIKA under Section 6.1(a).

ARTICLE VII — PUBLICATIONS; TRANSFER OF DATA;
CONFIDENTIALITY; COOPERATION
     7.1. Confidentiality; Exceptions. The Parties acknowledge that discussions
between ANIKA and ARTES will necessarily require the exchange of information
(including detailed financial and Product information) that is considered
confidential and proprietary by the disclosing Party. The Parties agree for
themselves and their Affiliates that any information relating to the business of
the disclosing Party which such Party discloses to the other Party pursuant to
this Agreement shall be considered “Confidential Information” and shall include,
without limitation, (i) the Specifications; (ii) earnings, costs, and other
financial information; (iii) drawings, formulations, samples, technical data,
photographs, manufacturing methods, testing procedures; (iv) marketing, sales
and customer information relating to the disclosing Party’s business; (v) all
clinical studies and data developed by either Party in connection with this
Agreement; and (vi) all other Information related to the Product. Except to the
extent authorized by this Agreement or otherwise agreed in writing, the Parties
agree that from the Effective Date, subject to and except as permitted by
Section 7.4 of this Agreement, each Party shall keep confidential (and shall
cause the directors, officers, employees and agents of such Party or its
Affiliates and sublicensees to keep confidential) and shall not publish or
otherwise disclose or use for any purpose, other than as provided for in this
Agreement, the Confidential Information, except to the extent the receiving
Party’s (and their Affiliates and sublicensees) employees and/or agents
(including consultants) need to know such Confidential Information in order to
discharge such Party’s obligations and exercise its rights hereunder or
thereunder. For avoidance of doubt: in the event any Party uses such
Confidential Information for any purpose other than as provided for in this
Agreement such use shall constitute a breach of this Agreement, as the case may
be. Each Party will protect the other Party’s Confidential Information from
unauthorized use, access or disclosure in the same manner that it protects it
own similar Confidential Information. Confidential Information shall not include
information which:
     (i) was in the lawful knowledge and possession of the receiving Party prior
to the time it was disclosed to, or learned by, the receiving Party, or was
otherwise developed independently by the receiving Party, as evidenced by
written records kept in the ordinary course of business, or other documentary
proof of actual use by the receiving Party;
     (ii) was available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party;
     (iii) became available to the public or otherwise part of the public domain
after its disclosure other than through any act or omission of the receiving
Party (or its Affiliate or sublicensee) in breach of this Agreement; or

18



--------------------------------------------------------------------------------



 



     (iv) was disclosed to the receiving Party, other than under an obligation
of confidentiality, by a Third Party who had no obligation to the disclosing
Party not to disclose such information to others.
The receiving Party shall be allowed to disclose Confidential Information
pursuant to a formal request by a governmental authority or a requirement to be
disclosed as a result of a judicial order or decree or Applicable Law or
regulation; provided, however, that the Party whose Confidential Information is
the subject of such request or judicial order or decree is given the opportunity
(to the extent not violative of Applicable Law) to limit or contest the request
or judicial order or decree prior to any disclosure.
Each Party will be responsible and liable for all breaches of the
confidentiality provisions of this Agreement by its directors, officers,
employees, agents, sublicensees and Affiliates.
     7.2. Authorized Disclosure; Protective Measures. Except as provided
otherwise in this Agreement, each Party may disclose this Agreement and the
terms of this Agreement to Third Parties (including without limitation investors
and potential investors, Affiliates, sublicensees, distributors and suppliers)
under appropriate terms and conditions that include confidentiality provisions
substantially equivalent to those in this Agreement as is necessary to exercise
the rights granted, and perform the obligations contained, herein, and/or to
investors, potential investors, investment bankers and professional advisers in
connection with such Party’s financing and/or strategic transaction activities,
provided, however, that neither Party shall disclose information regarding
(i) the Specifications pursuant to this Section 7.2, or (ii) Sections 2.1(a),
5.11, and 6.1, and Exhibit C to any of the foregoing that manufacture, sell or
distribute a product that is competitive with the Product, in each case, without
the prior written consent of the other Party.
     7.3. Publications. Notwithstanding any other provision of this Agreement,
including, but not limited to the provisions of Section 7.4, ANIKA may publish
the results of any Product Development activities relating to the Product,
provided that ANIKA submits a draft of any proposed publication to ARTES ten
(10) days prior to publication, and ARTES gives consent to such publication,
such consent not to be unreasonably withheld, and such consent shall be deemed
granted if not given by ARTES within five (5) Business Days of ARTES’ actual
receipt of such draft.
     7.4. Public Announcements.
     (a) Neither Party shall issue any pre-planned press release or other
pre-planned publicity materials, or make any pre-planned public presentation
with respect to any of the terms or conditions of, this Agreement or the
programs or efforts being conducted by the other Party hereunder (other than
with respect to the existence of this Agreement or ARTES’ sales figures), in
each case without the prior written consent of the other Party (such consent not
to be unreasonably withheld or delayed), save only such announcements that are
required by or advisable to be made under Applicable Law or the rules of any
securities exchange, in which case the other Party shall at least be provided
with a copy of such announcement prior to its release. Notwithstanding the
foregoing prior written consent requirement, each Party is hereby granted the
right to issue a press release, materials and/or presentations as follows:
(i) upon

19



--------------------------------------------------------------------------------



 



execution of this Agreement, provided that the other Party has been provided
with, and given the opportunity to review, such press release, (ii) with respect
to this Agreement without the prior written consent of the other Party in
connection with statements in quarterly or annual SEC filings and/or press
releases reporting the Party’s quarterly or yearly financial or operating
results to the extent they relate to such financial or operating results, and
(iii) upon the happening of the following events: the filing of any Regulatory
Approval Applications, the receipt of any Regulatory Approvals, any significant
clinical trial development (including initiation and/or completion of a clinical
trial) and Commercialization in any country or region, provided that in the case
of clause (iii) the content of such release is reasonably satisfactory to the
other Party. In addition, no consent is required with regard to information
which shall have already been consented to before (or which shall have been
publicly promulgated before without a requirement for consent). Notwithstanding
anything provided in this Section 7.4, neither Party shall (i) make any
disparaging statements regarding the other Party, or (ii) make any statements
(inconsistent with the FDA approval letter and not approved by the other Party)
regarding characteristics, attributes or capabilities of the Product.
     (b) In the event of such publication, press release or public announcement
described in Section 7.4(a) for which the prior written consent of the other
Party is required or the content of which must be reasonably satisfactory to the
other Party, the Party making the announcement will give the other Party at
least reasonable advance notice of the text of the announcement so that the
other Party will have an opportunity to comment upon the announcement.
Notwithstanding the foregoing, however, where urgent, unusual and rare
circumstances require immediate disclosure upon the advice of the Party’s
counsel, a Party will, unless impossible or inadvisable because of legal
reasons, provide at least two (2) Business Days’ advance written notice of such
disclosure to the other Party. Notwithstanding anything contained in this
Agreement to the contrary, each Party acknowledges that the other Party is
permitted to file this Agreement with the Securities and Exchange Commission and
to disclose the terms of this Agreement in such Party’s reports or registration
statements filed with or furnished to the Securities and Exchange Commission,
provided that such Party shall provide the relevant portion of such proposed
filing to the other Party at least five (5) days prior to the proposed filing
date, and use its commercially reasonable efforts to obtain confidential
treatment with respect to the commercially sensitive terms contained herein,
which commercially sensitive terms shall include Sections 2.1(a), 5.11, and 6.1,
and Exhibit C and Exhibit D; provided, further, that such Party’s ongoing
financial reporting of the transactions contemplated by this Agreement in its
reports or registration statements filed with or furnished to the Securities and
Exchange Commission will be consistent with such Party’s past financial
reporting practices as may be modified from time to time by the requirements of
Applicable Law, regulation or accounting principles generally accepted in the
United States. The five-day requirement shall not apply to any Form 8-K filed
within four Business Days after the Effective Date.
     7.5. Cooperation. Each Party agrees to provide the other Party, upon
reasonable advance request, access to documentation related to the Product
Development and commercialization activities being conducted pursuant to this
Agreement, including without limitation, protocols, data from clinical trials,
analytical test methods, Regulatory Applications, proposed labeling for the
Product, marketing plans and proposed advertising, marketing and promotional
materials; provided, however, that to the extent any such documentation is
Confidential Information, the receiving Party shall comply with the provisions
of Section 7.1

20



--------------------------------------------------------------------------------



 



with respect thereto. Each of the Parties agrees to provide the other Party with
updates as to the Product Development and Commercialization of the Product via
telephonic or in-person meetings, it being the intent of the Parties that such
meetings occur on a regular basis.

ARTICLE VIII — PATENT RIGHTS
     8.1. Title. ARTES shall have no ownership interest in any ANIKA Patents.
     8.2. Cooperation. The Parties shall in good faith assist one another and
cooperate in any filing, prosecution, maintenance, litigation, settlement
discussion or negotiation contemplated by this Article VIII.
     8.3. Patent Filings.
     (a) ANIKA shall use commercially reasonable efforts to maintain the ANIKA
Patents and, in its reasonable discretion, defend the ANIKA Patents against any
actions and/or proceedings initiated at a patent office (e.g., reexaminations,
oppositions and nullity actions) by Third-Parties during the Term.
     (b) The Patent Costs incurred during the Term shall be the sole
responsibility of ANIKA. ANIKA retains the right to prepare, file, prosecute and
maintain any ANIKA Patent, including any patent and patent applications relating
to an invention developed in any jurisdiction, at ANIKA’s sole cost and expense.
     8.4. Enforcement Against Infringers.
     (a) Notice. If either Party learns that a Third Party is infringing or
allegedly infringing any ANIKA Patent in the Field in the Territory, or if any
Third Party claims that any such patent is invalid or unenforceable, it will
promptly notify the other Party thereof including available evidence of
infringement or the claim of invalidity or unenforceability. The Parties will
cooperate and use reasonable efforts to stop such alleged infringement or to
address such claim without litigation.
     (b) Enforcement and Defense of Patents.
     (i) Subject to Section 8.4(b)(ii), ANIKA will have the first right (but not
the obligation) to take the appropriate steps to enforce or defend any ANIKA
Patent at its own expense, in its own name and entirely under its own direction
and control. ANIKA may take steps including the initiation, prosecution and
control any suit, proceeding or other legal action by counsel of its own choice
and ARTES will have the right, at its own expense, to be represented in any such
action by counsel of its own choice.
     (ii) If, pursuant to Section 8.4(b)(i), ANIKA fails to take the appropriate
steps to enforce or defend any ANIKA Patent in the Territory, within a
commercially reasonable period of time, then ARTES will have the right (but not
the obligation), at its own expense, to bring any such suit, action or
proceeding by counsel of its own choice and

21



--------------------------------------------------------------------------------



 



ANIKA will have the right, at its own expense, to be represented in any such
action by counsel of its own choice.
     (c) If one Party brings any suit, action or proceeding under
Section 8.4(b), the other Party agrees to be joined as party plaintiff if
necessary to prosecute the suit, action or proceeding and to give the first
Party reasonable authority to file and prosecute the suit, action or proceeding;
provided, however, that neither Party will be required to transfer any right,
title or interest in or to any property to the other Party or any other party to
confer standing on a Party hereunder.
     (d) Cooperation; Damages.
     (i) The Party not pursuing the suit, action or proceeding hereunder will
provide reasonable assistance to the other Party, including by providing access
to relevant documents and other evidence and making its employees available,
subject to the other Party’s reimbursement of any out-of-pocket expenses
incurred by the non-enforcing or defending Party in providing such assistance.
     (ii) The Party not pursuing the suit, action or proceeding hereunder will
provide reasonable assistance to the other Party, including by providing access
to relevant documents and other evidence and making its employees available,
subject to the other Party’s reimbursement of any out-of-pocket expenses
incurred by the non-enforcing or defending Party in providing such assistance.
     (iii) Neither Party will settle or otherwise compromise any such suit,
action or proceeding in a way that adversely affects the other Party’s
Intellectual Property Rights or its rights or interests with respect to a
Product without such Party’s prior written consent.
     (iv) Any settlements, damages or other monetary awards recovered pursuant
to a suit, action or proceeding brought pursuant to Section 8.4(b) will be
allocated first to the costs and expenses of the Parties in connection
therewith, including, without limitation, attorneys fees. If such recovery is
insufficient to cover all such costs and expenses of both Parties, it shall be
shared in proportion to the total of such costs and expenses incurred by each
Party. If after such reimbursement any funds shall remain from such damages or
other sums recovered, such funds shall be retained by the Party that controlled
the action or proceeding under this Section 8.4(b).

ARTICLE IX — REPRESENTATIONS AND WARRANTIES.
     9.1. Representations and Warranties of ANIKA. ANIKA hereby represents and
warrants to ARTES as follows as of the Effective Date:
     (a) ANIKA is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts and has all
requisite corporate power and lawful authority to own, lease and operate its
assets and to carry on its business as heretofore conducted. ANIKA has the full
legal right, corporate power and authority to execute and deliver

22



--------------------------------------------------------------------------------



 



this Agreement and the other agreements contemplated hereby and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and the performance by ANIKA of its obligations hereunder have
been duly authorized by its board of directors, and no further corporate action
or approval is required. The execution and delivery of this Agreement and the
performance by ANIKA of its obligations hereunder do not and will not violate
any material provision of Applicable Law or any provision of the Articles of
Organization or By-Laws of ANIKA and do not and will not conflict with or result
in any breach of any condition or provision of, or constitute a default under,
any contract, mortgage, lien, lease, agreement, indenture, instrument, judgment
or decree to which ANIKA is a party.
     (b) This Agreement has been duly executed and delivered by ANIKA and
constitutes the valid and binding obligation of ANIKA, enforceable against ANIKA
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally or by general equitable principles. No action, approval,
consent or authorization, including but not limited to, any action, approval,
consent or authorization by any governmental or quasi-governmental agency,
commission, board, bureau or instrumentality, is necessary as to ANIKA in
connection with the execution and delivery of this Agreement and the performance
by ANIKA of its obligations hereunder.
     (c) Except for rights that have been terminated in writing prior to the
Effective Date and no longer have any force or effect, ANIKA has not granted a
right to develop, use, import, make, have made, market, sell, promote, or
distribute the Product in the Field in the Territory to any Third Party.
     (d) Except as set forth in Schedule 9.1(d), to the actual (as opposed to
imputed or inferred) knowledge of ANIKA, the ANIKA Intellectual Property used or
to be used in the Field and in the Territory is valid and enforceable and does
not infringe the rights of any Third Party and is not the subject of any notice
or claim regarding any infringement of any such rights.
     (e) ANIKA has not filed for bankruptcy, is not insolvent, has not proposed
a compromise or arrangement to its creditors generally, has not had any petition
or a receiving order in bankruptcy filed against it, has not made a voluntary
assignment in bankruptcy, has not taken any proceeding with respect to a
compromise of arrangement with its creditors, has not taken any proceeding to
have it declared either bankrupt or liquidated, has not taken any proceeding to
have a receiver appointed for any part of its assets, and has not had any
execution, charging order, levy or distress warrant become enforceable or become
levied upon any of its assets.
     (f) To the best of ANIKA’s actual (as opposed to imputed or inferred)
knowledge , there is no safety or efficacy issue with regard to the Product, the
Specifications or the Packaging Requirements which would reasonably be expected
to materially or substantially impair the ability of ARTES to successfully
Commercialize, market and sell the Product, as supported by the FDA’s approval
of Anika’s PMA No. 050033 and supplements thereto, stating that the Product is
safe and efficacious.
     (g) Without regard to Section 5.18, ANIKA warrants to ARTES that, until the
expiration date of each Unit of Product, such Unit of Product will conform to
the Specifications

23



--------------------------------------------------------------------------------



 



in all material respects and the Packaging Requirements and will be free of
defects in materials or workmanship.
     9.2. Representations and Warranties of ARTES. ARTES hereby represents and
warrants to ANIKA as follows as of the Effective Date:
     (a) ARTES is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and has all requisite corporate power and
lawful authority to own, lease and operate its assets and to carry on its
business as heretofore conducted. ARTES has the full legal right, corporate
power and authority to execute and deliver this Agreement and the other
agreements contemplated hereby and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the performance by
ARTES of its obligations hereunder have been duly authorized by its board of
directors, and no further corporate action or approval is required. The
execution and delivery of this Agreement and the performance by ARTES of its
obligations hereunder do not and will not violate any material provision of
Applicable Law or of any provision of the Certificate of Incorporation of ARTES
and do not and will not conflict with or result in any breach of any condition
or provision of, or constitute a default under, any contract, mortgage, lien,
lease, agreement, indenture, instrument, judgment or decree to which ARTES is a
party.
     (b) This Agreement has been duly executed and delivered by ARTES and
constitutes the valid and binding obligation of ARTES, enforceable against ARTES
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally or by general equitable principles. No action, approval,
consent or authorization, including but not limited to, any action, approval,
consent or authorization by any governmental or quasi-governmental agency,
commission, board, bureau or instrumentality, is necessary as to ARTES in
connection with the execution and delivery of this Agreement and the performance
by ARTES of its obligations hereunder.
     (c) ARTES has not filed for bankruptcy, is not insolvent, has not proposed
a compromise or arrangement to its creditors generally, has not had any petition
or a receiving order in bankruptcy filed against it, has not made a voluntary
assignment in bankruptcy, has not taken any proceeding with respect to a
compromise of arrangement with its creditors, has not taken any proceeding to
have it declared either bankrupt or liquidated, has not taken any proceeding to
have a receiver appointed for any part of its assets, and has not had any
execution, charging order, levy or distress warrant become enforceable or become
levied upon any of its assets.
     (d) ARTES is not currently developing any non-permanent dermal filler or HA
Product and has not entered into any agreements relating to the development of
any non-permanent dermal filler or HA Product except as disclosed in its public
SEC filings.
     (e) ARTES expects to generate sufficient financial resources to meet its
obligations hereunder during the Initial Term, and ARTES has no plans to file
for bankruptcy.
     9.3. No Implied Warranties. EXCEPT AS PROVIDED HEREIN, NEITHER PARTY MAKES
ANY WARRANTIES, EXPRESSED, IMPLIED, WRITTEN OR ORAL. ALL

24



--------------------------------------------------------------------------------



 



OTHER WARRANTIES, EXPRESS, IMPLIED, WRITTEN OR ORAL, INCLUDING WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT, TITLE,
FITNESS FOR A PARTICULAR PURPOSE AND ANY IMPLIED WARRANTY ARISING OUT OF A
COURSE OF DEALING, CUSTOMER USAGE OR TRADE ARE HEREBY DISCLAIMED.

ARTICLE X — ANIKA’S GENERAL OBLIGATIONS AND COVENANTS
     10.1. During the Term, ANIKA shall, and shall cause its Affiliates to:
     (a) Provide to ARTES reasonable sales and marketing support with respect to
the Product, to the extent ARTES makes available opportunities to provide such
support.
     (b) Maintain good and unencumbered title to the Products manufactured and
delivered to ARTES pursuant to the terms of this Agreement.
     (c) Take security measures that are customary and reasonable in the
industry in which ANIKA operates to protect the confidentiality and secrecy of
all of the confidential or secret ANIKA Intellectual Property Rights.
     (d) Timely notify ARTES in writing of any suit, claim or complaint known to
ANIKA resulting from the manufacture or use of any Product.
     (e) Maintain product liability insurance covering the Product in sufficient
amount relative to business volume (but no less than $5,000,000), and with
reputable insurance carriers.
     (f) Not supply any product in the Territory under the ELEVESS trademark (or
any confusingly similar trademark) other than as set forth herein.
     (g) a reasonable period after the Effective Date, ANIKA shall build and
implement a flash page as the start page on its internet website located at
www.elevess.com, the primary purpose of which is to provide users with an
opportunity to click a link to ELEVESS in the United States, which link shall
direct to a website of ARTES’ choosing.
     (h) Not distribute or promulgate any marketing or promotional materials for
the Product outside the Territory with the intent that such materials ultimately
be used to target individuals in the Territory.

ARTICLE XI — ARTES’ GENERAL OBLIGATIONS AND COVENANTS
     11.1 During the Term, ARTES shall, and shall cause Affiliates to:
     (a) Store and distribute Product in accordance with direction for storage
and distribution as indicated in the applicable Regulatory Approvals which are
in effect at the time of such storage and distribution;

25



--------------------------------------------------------------------------------



 



     (b) Market and sell the Product in accordance with approved labeling for
the Product at the time of such distribution, marketing or sales;
     (c) Be responsible for the entire cost of Commercializing the Product in
the Territory except as explicitly set forth herein;
     (d) Supply ANIKA with any information in ARTES’ possession or reasonably
obtainable, as required under Applicable Law by the FDA or other governmental
agencies for U.S. regulatory filings related to the sale of the Product;
     (e) Timely notify ANIKA in writing of any suit, claim or complaint known to
ARTES resulting from the distribution or use of any Product;
     (f) Maintain product liability insurance covering the Product in sufficient
amount relative to business volume (but no less than $5,000,000), and with
reputable insurance carriers;
     (g) Invoice Third Parties appropriately, consistently and on a timely basis
with respect to sales of the Product;
     (h) Commercialize (and use its commercially reasonable efforts to cause
other ARTES Sellers to Commercialize) the Product in accordance in all material
respects with all Applicable Laws, including without limitation, laws relating
to the commercialization, sale, offering for sale, advertising, marketing and/or
promotion of the Product and other applicable drug and medical device laws.
     (i) To the extent required by Applicable Law, keep (and use its
commercially reasonable efforts to cause other ARTES Sellers to keep) detailed
distribution records for each lot number detailing the quantity shipped and the
first location where the lot was shipped by ARTES;
     (j) Except as contemplated by this Agreement, not distribute another
temporary filler, regardless of material composition, that competes with the
Product for use in the Territory;
     (k) Refrain from distributing, soliciting orders for or selling the Product
to any Person for sales which ARTES knows or believes are intended to be
distributed to users outside the Territory; and
     (l) Furnish to ANIKA all advertising, marketing and promotional materials
that contain product claims related to the Product and are principally intended
for use in the United States, including, without limitation, any content to be
displayed on any website, abstracts, podium presentations and other
publications, for ANIKA’s review and approval (which approval shall not be
unreasonably withheld, delayed or conditioned) and shall be deemed granted if
ANIKA does not deliver an objection in writing to ARTES concerning any such
furnished material within five (5) Business Days of ANIKA’s actual receipt of
such furnished material), provided that, notwithstanding any approval by ANIKA,
ARTES remains solely liable for any claims or information contained in such
advertising, marketing or promotional materials, including without limitation
any product comparisons, to the extent that such claims and such

26



--------------------------------------------------------------------------------



 



information are not supported by the Product label and package insert claims and
information as authorized by the FDA approval letter.

ARTICLE XII- TERM AND TERMINATION
     12.1. Term.
     (a) This Agreement shall commence on the Effective Date and shall remain in
effect through                ***                and, subject to the
requirements of 12.1(d), to                ***                 (“Initial Term”),
subject to the termination and extension provisions set forth herein.
     (b) After the Initial Term, this Agreement may be renewed for      ***
     ***      (together with the Initial Term, the “Term”), at the mutual
agreement of the Parties.
     (c) Notwithstanding the above, upon written notice to ARTES, ANIKA shall
have the right to early termination of the Initial Term effective upon such
notice (i) if ARTES’ sales-force falls below       ***       anytime during the
Initial Term, (ii) if ARTES is acquired by a company with a temporary filler,
regardless of composition, that competes with the Product in the Territory,
(iii) in       ***       , in the event that ARTES has not achieved Unit sales
in calendar                ***                of at least       ***       Units,
or (iv) pursuant to Section 13.5(b).
     (d) Provided a termination has not occurred under Section 12.1(c) above,
ARTES shall have the optional right to extend the Term beyond       ***      
through       ***      provided that on or before       ***       , ARTES pays
to ANIKA a one-time, non-refundable payment of                ***               
, provided, however, that ANIKA shall have the right to exercise its right to
terminate the Agreement pursuant to Section 12.1(c)(iii) prior to ARTES having
the right to extend the Term pursuant to this Section 12.1(d).
     12.2. Termination by Either Party. Notwithstanding any of the foregoing,
this Agreement may be terminated by a Party upon written notice to the other
Party of its intent to terminate under this Section 12.2 upon the occurrence of
any of the following:
     (a) a material breach of any term or condition of this by the other Party
which is amenable to cure, and the breaching Party shall have failed to cure
such breach within       ***      days from the receipt by it of written notice
thereof from the other Party; it being understood and agreed that with respect
to ANIKA’s supply obligations, the failure by ANIKA to supply ARTES with at
least       ***       of the monthly quantities of the Product included in
ARTES’ Purchase Orders and binding on ANIKA in accordance with all
Specifications and Packaging Requirements for       ***       shall constitute a
material breach; provided, however, that ANIKA may cure such material breach by
fulfilling its supply obligation shortfall from the previous       ***       in
the succeeding       ***       , but subject to ARTES reducing
otherwise-applicable Purchase Orders due to missed opportunities as a result of
ANIKA’S failure under Section 5.8;
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

27



--------------------------------------------------------------------------------



 



     (b) the other Party assigns or transfers this Agreement in violation of
Section 16.5;
     (c) the other Party commits a material breach of this Agreement which is
not amenable to cure;
     (d) the other Party shall commence any case, proceeding or other action
(A) under any applicable law relating to bankruptcy, insolvency, reorganization
or relief of debtors, seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, wind-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, provided, however,
this subclause shall not apply to any Affiliate of such other Party, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets;
     (e) there shall be commenced against the other Party any such case,
proceeding or other action referred to in clause (d) of this Section 12.2 which
results in the entry of an order for relief, and which has not been relieved
within sixty (60) days;
     (f) the other Party taking any action authorizing, or in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth above in clauses (d) or (e) of this Section 12.2;
     (g) the other Party admitting in writing its inability generally to pay its
debts as they become due;
     (h) if by reason of force majeure, as described in Section 16.11, the
obligations imposed hereunder cannot be discharged by the other Party for a
period of more than      ***       ***       , provided that if at the end of
such                 ***                  period ANIKA and ARTES agree that such
force majeure will not exist for an additional       ****       , then this
termination right shall not be exercisable until the expiration of such
additional       ***       period and shall be of no force or effect with
respect to such force majeure event if such other Party resumes performance
under this Agreement by the end of such additional       ***       period; or
     (i) Either Party may terminate hereunder if new objective evidence arising
after the Effective Date reveals that the Product (in conformity with the
Specifications and the Packaging Requirements) has any safety issue that
materially or substantially impairs the ability of ARTES to successfully
Commercialize, market or sell the Product.
     12.3. Results of Termination.
     (a) Upon expiration or termination of this Agreement for any reason, all
rights and licenses granted to ARTES pursuant to this Agreement and all open
purchase orders shall immediately terminate, and ARTES and all ARTES Sellers
shall discontinue all marketing and distribution of the Products; provided, that
ARTES shall be permitted to continue marketing and distributing the Products for
a period of       ***       if ANIKA has not repurchased all the Product in
ARTES’ possession pursuant to Section 12.3(f).
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

28



--------------------------------------------------------------------------------



 



     (b) Upon expiration or termination of this Agreement for any reason, ARTES
shall provide ANIKA, at no cost to ARTES, copies of all relevant unprivileged
communications and correspondence with and from regulatory agencies pertaining
to the Product and copies of all relevant marketing and promotional materials,
and except as set forth in Section 12.3(f), excluding customer lists and other
information which would reveal the identity of customers.
     (c) Upon expiration or termination of this Agreement for any reason, each
Party shall promptly upon request return to the requesting Party all of the
requesting Party’s relevant records, materials and Confidential Information
relating to the Product in the possession or control of the other Party or its
sublicensees.
     (d) Termination or expiration of this Agreement for any reason shall not
terminate ARTES’ obligation to pay ANIKA all payments earned, payable or accrued
pursuant to this Agreement, including without limitation for the Product which
has been shipped to ARTES; but the annual minimum purchase requirements for the
year in which termination occurs shall be inapplicable.
     (e) Upon expiration or termination of this Agreement for any reason, ANIKA
shall retain all payments made by ARTES under this Agreement (except as
Section 5.18(b) otherwise requires).
     (f) Notwithstanding any other provision of this Agreement, ARTES agrees to
provide ANIKA with its current Product customer list and Product sales history
in the event of a termination by ANIKA pursuant to Sections 12.1(c)(i) or (ii),
or Section 12.2(a)-(g).
     (g) Upon expiration or termination of this Agreement for any reason, ANIKA
shall have the right to purchase all of ARTES’ or ARTES’ Sellers’ inventory of
the Product (remaining unsold at the time of ANIKA’s written notice of election
to purchase) in merchantable condition and having a remaining shelf life of at
least                 ***                 , at the applicable Per Unit Price
provided, in the case of a termination by ARTES upon ANIKA’s breach of this
Agreement, that ANIKA shall (upon ARTES’ written notice of election to require
repurchase) repurchase all of ARTES’ or ARTES’ Sellers’ unsold inventory of the
Product at the applicable Per Unit Price.
     (h) Upon expiration or termination of this Agreement for any reason, ARTES
shall promptly shut down the Product website referred to in Section 10.1(g).
     12.4. Accrued Rights; Surviving Obligations.
     (a) Termination of this Agreement for any reason shall be without prejudice
to any Party’s obligations which shall have accrued prior to such termination,
or to the remedy, in accordance with the terms herein or therein, of either
Party in respect of any previous breach of any covenant contained herein or
therein, as applicable.
     (b) Such termination shall not relieve either Party from obligations that
are indicated to survive termination or expiration of this Agreement.
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

29



--------------------------------------------------------------------------------



 



     (c) Notwithstanding any provision to the contrary herein, the following
provisions shall survive any termination or expiration of this Agreement:
     (i) Articles: I (Definitions); VII (Publications; Transfer of Data;
Confidentiality; Cooperation); IX (Representations and Warranties); XIII
(Indemnification); XV (Dispute Resolution); and XVI (Miscellaneous); and
     (ii) Sections: 5.18 (Product Acceptance and Rejection), 5.20 (Product
Complaints), 5.21 (Product Recalls), 6.4(b) (Reports and Records), 12.3 (Results
of Termination); 12.4 (Accrued Rights; Surviving Obligations); and 12.5
(Termination Not Sole Remedy).
     (d) Each Party acknowledges and agrees that, following termination or
expiration of this Agreement, the terms and conditions of this Agreement shall
be treated as Confidential Information of the other Party and shall be subject
to the confidentiality provisions hereof.
     12.5. Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
will remain available except as agreed to otherwise herein.

ARTICLE XIII — INDEMNIFICATION
     13.1. Indemnification by ANIKA. ANIKA shall indemnify and defend ARTES, its
Affiliates and their respective directors, officers, employees, licensors and
agents, and their respective successors, heirs and assigns, and defend and save
each of them harmless, from and against any and all claims, demands, losses,
damages, liabilities, settlements, fees, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) in connection
with any and all suits, investigations, claims or demands of Third Parties
(collectively, “Third Party Claims”) arising from or occurring as a result of
any actual or alleged:
     (a) breach by ANIKA of any of ANIKA’s representations and warranties made
hereunder or other obligations hereunder or under any Applicable Law;
     (b) subject to Section 13.5(b), infringement by a Product (in conformity
with the Specifications and the Packaging Requirements), or its intended use, of
any Third Party’s Intellectual Property Rights;
     (c) negligent act or omission of ANIKA in connection with the design,
Development, manufacture, packaging or (to the extent occurring before delivery
at the Shipping Point), testing, warehousing or handling of the Product; or
     (d) illness or personal injury, including death, or property damage
relating to the Products, to the extent resulting from ANIKA’s negligence;
provided, however, that, in circumstances in which this Agreement provides to
ARTES a sole and exclusive remedy, nothing in this Section 13.1 is intended, or
shall be interpreted, to provide

30



--------------------------------------------------------------------------------



 



ARTES, its successors or permitted assigns with any additional remedy, benefit
or recovery, unless any of ANIKA’s representations and warranties under
Section 9.1 were untrue when made or is breached, in which case ARTES shall be
entitled to indemnification pursuant to Section 13.1(a).
     13.2. Indemnification by ARTES. ARTES shall indemnify and defend ANIKA, its
Affiliates and their respective directors, officers, employees, licensors and
agents, and their respective successors, heirs and assigns, and defend and save
each of them harmless, from and against any and all Losses in connection with
any and all Third Party Claims arising from or occurring as a result of any
actual or alleged:
     (a) breach by ARTES of any of ARTES’ representations and warranties made
hereunder or other obligations hereunder or any Applicable Law;
     (b) claim made by ARTES Sellers, as to the safety or effectiveness of the
Product or the use to be made of the Product by any purchaser of the Product,
contained in any advertising or other promotional material created and
disseminated by ARTES Sellers to the extent that such claim is not supported by
the Product label and package insert as approved by the FDA in the PMA approval
letter;
     (c) other negligent act or omission of the ARTES Sellers in connection with
marketing, promotion, and sale of the Product, including the storage, handling
and distribution by ARTES Sellers of the Product;
     (d) ARTES Sellers’ use, sale or disposition of the Product where such
Product incorporate changes made by ARTES Sellers to the applicable
Specifications or packaging, or changes made by ARTES Sellers to any Regulatory
Application with respect to the Product which ANIKA has not approved; or
     (e) illness or personal injury, including death, or property damage
relating to the Product, to the extent resulting from ARTES’ negligence.
     13.3. Exculpation of ANIKA. Notwithstanding anything contained in this
Agreement to the contrary, the Parties agree that ANIKA shall have no liability
to ARTES under this Article XIII for claims, losses, or liability of any kind
based upon or related to:
     (a) changes made by ARTES Sellers to the Specifications or packaging, or
changes made by ARTES Sellers to any Regulatory Application with respect to the
Product;
     (b) sale or disposition of the Product by ARTES Sellers for any use other
than the uses specified by the accompanying package inserts;
     (c) use, sale or disposition of the Product by ARTES Sellers in combination
with devices or products not licensed hereunder, where such combined sale or
disposition is the sole cause of an infringement claim and where such Product
would not itself be infringing;

31



--------------------------------------------------------------------------------



 



     (d) sale or disposition of the Product by ARTES Sellers in or for an
application or environment for which such Product was not approved by the FDA or
other applicable governmental or regulatory agency; or
     (e) modifications of the Product by ARTES Sellers;
in each case to the extent such changes, uses, sales, dispositions or
modifications give rise to the claim, loss or liability and have not been
approved by ANIKA.
     13.4. Exculpation of ARTES. Notwithstanding anything contained in this
Agreement to the contrary, the Parties agree that ARTES shall have no liability
to ANIKA under this Article XIII for claims, losses or liability of any kind
based upon or related to:
     (a) the design, manufacturing, packaging, sterilization, testing,
warehousing or handling of the Product by ANIKA (whether or not ANIKA would have
any obligation to indemnify ARTES therefor); and
     (b) Changes made by ANIKA to the Specifications, which changes have not
been approved by ARTES;
     13.5. Indemnification Procedures.
     (a) If ARTES or ANIKA intends to claim indemnification under this
Article XIII as a result of a Third Party claim or suit, such Party (the
“Claiming Party”) shall (i) promptly notify the other Party in writing of any
claim or loss for which it intends to claim such indemnification, (ii) use its
commercially reasonable efforts to cooperate with the other Party and its legal
representatives in the investigation of any claim or loss covered by this
Article XIII, and (iii) allow the other Party to control the defense and/or
disposition of such suit or claim; provided that the Claiming Party shall have
the right to participate at its own expense through counsel of its own choosing.
Neither Party shall have any indemnification obligations hereunder to the extent
that such Party’s ability to defend such suit or redress such loss is materially
prejudiced by the Claiming Party’s failure to perform the obligations under
subclause (ii) of the preceding sentence. No claim shall be settled for which
any Indemnifying Party shall be liable without the advance written consent of
both the indemnifying Party and the Claiming Party, which consent shall not be
unreasonably withheld.
     (b) If Product should become, or be likely to become in ANIKA’s opinion,
the subject of a claim of infringement by a Third Party of such Third Party’s
Intellectual Property Rights in the Territory, ANIKA shall notify ARTES and
ANIKA shall use commercially reasonable efforts to (i) procure for ARTES, at
ANIKA’s expense, the right to continue distributing the Product, or (ii) replace
or modify, at ANIKA’s expense, the allegedly infringing Product to make it
non-infringing. ARTES shall cease distribution of all allegedly infringing
Product the earlier of (X) when ANIKA has provided ARTES with non-infringing
Product, and (Y) thirty (30) days following notice from ANIKA that Product is,
or is likely to become, the subject of a claim of infringement by a Third Party
of such Third Party’s Intellectual Property Rights in the Territory. ANIKA shall
have no obligation to indemnify ARTES for damages accruing after the date on
which ARTES was obligated to stop distributing infringing Product pursuant to
(X) and (Y) above. In the event of (X) above, ANIKA shall replace all of ARTES’

32



--------------------------------------------------------------------------------



 



inventory of infringing Product with non-infringing Product, at no cost to
ARTES. In the event that demonstrably neither (i) or (ii) above are practicable
with regard to a claim of infringement of any Intellectual Property Right in the
Territory, other than the trademark rights of a Third Party, ANIKA may terminate
this Agreement immediately upon notice to ARTES.
     13.6. Cooperation. ARTES and ANIKA hereby agree to reasonably cooperate in
the defense of any Third-Party claim. Each Party further agrees to make
available to the other such of its employees, documents and expertise as are
reasonably required in the mutual defense of such Third-Party claim.
     13.7. Mitigation of Damages. Each Party shall (and shall cause its
Affiliates to) use reasonable commercial efforts to pursue all legal rights and
remedies available in order to minimize the losses for which indemnification is
provided to it under this Article XIII.
     13.8. No Rescission. In no event shall any Party, its successors or
permitted assigns be entitled to claim or seek rescission of this Agreement.

ARTICLE XIV — STEERING COMMITTEE
     14.1. Steering Committee Structure and Members. ANIKA and ARTES shall
create, within                 ***                   days after the Effective
Date (or such later time as may be mutually agreed to by the Parties), a
committee (the “Steering Committee”) to provide advisory input regarding the
commercialization of the Product. The Steering Committee shall have two
(2) members from each Party who shall be named at the time of the formation of
the Steering Committee. Each Party may change its representatives upon notice to
the other Party. Members of the Steering Committee shall serve on such terms and
conditions as shall be determined by the Party selecting such person for
membership on the Steering Committee. The chairmanship of the Steering Committee
shall be held by a representative of ARTES.
     14.2. Steering Committee Meetings. The Steering Committee: (a) shall hold
meetings at such times and places as shall be determined by a majority of the
entire membership of the Steering Committee, but in no event shall such meetings
be held less frequently than two (2) times per year; (b) may conduct meetings in
person or by telephone conference; and (c) shall keep minutes reflecting actions
taken at meetings signed by one of the members of the Steering Committee from
each of the Parties. Each Party may invite to the meetings those people whom it
believes may be necessary to discuss issues to be discussed at such meeting
provided that there is no conflict of interest.
     14.3. Topics for the Steering Committee. The Steering Committee shall,
among other things, review launch plans and annual sales and marketing plans for
the Product, including                    ***                  . In connection
with any meeting of the Steering Committee, the Parties will endeavor to provide
to the other Party all materials in connection with this Section 14.3 at least
five (5) Business Days in advance of such meeting.
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

33



--------------------------------------------------------------------------------



 



ARTICLE XV — DISPUTE RESOLUTION
     15.1. Dispute Resolution.
     (a) In the case of any claim, dispute or controversy between the Parties
arising out of or in connection with or relating to this Agreement (including,
without limitation, disputes with respect to the rights and obligations of the
Parties following termination), and in case this Agreement does not provide a
solution for how to resolve such disputes, the Parties shall endeavor to discuss
and negotiate in good faith towards a solution acceptable to both Parties and in
the spirit of this Agreement. If the Parties fail to reach agreement within
thirty (30) days, either Party may, by written notice to the other Party, refer
the dispute to the Steering Committee for attempted resolution for a further
thirty (30) day period. In the event that such dispute is not resolved by the
Steering Committee within such (30) day period, the dispute shall be referred to
the principal executive officer of ANIKA and the principal executive officer of
ARTES for attempted resolution by good faith negotiation within ten (10) days
after such notice is received.
     (b) Notwithstanding the foregoing, if the Parties dispute any Product
recall, withdrawal or corrective action under Article V, the Parties shall use
commercially reasonable efforts to resolve such dispute on an expedited basis,
but in no event later than five (5) days after such dispute arises.
     (c) Prior to commencement of arbitration pursuant to Section 15.2, the
Parties must attempt to mediate their dispute using a professional mediator from
the CPR Institute for Dispute Resolution. Within a period of forty-five
(45) days after the request for mediation, the Parties agree to convene with the
mediator, with business representatives present, for at least one session to
attempt to resolve the matter. In no event will mediation delay commencement of
the arbitration for more than forty-five (45) days absent agreement of the
Parties or interfere with the availability of emergency relief. Any disputes
concerning the propriety of the commencement of the arbitration shall be finally
settled by arbitration pursuant hereto.
     15.2. Arbitration. Any claim, dispute or controversy arising out of or in
connection with or relating to this Agreement, (including, without limitation,
disputes with respect to the rights and obligations of the Parties following
termination) (each, a “Dispute”) not settled by the procedures set forth in
Section 15.1 above shall be adjudicated by arbitration in accordance with the
arbitration proceedings as set forth in Exhibit E attached hereto.
     15.3. Injunctive Relief. Notwithstanding Section 15.2, each Party hereby
acknowledges that, in the event it violates, or threatens to violate, any of the
covenants herein, the other Party will be, subject to Section 15.2, entitled to
seek from any court of competent jurisdiction, without the posting of any bond
or other security, injunctive relief, which rights will be cumulative and in
addition to any other rights or remedies in law or equity to which it may be
entitled.

ARTICLE XVI — MISCELLANEOUS
     16.1. Relationship of Parties. For the purposes of this Agreement, each
Party is an independent contractor and not an agent or employee of the other
Party. Neither Party shall

34



--------------------------------------------------------------------------------



 



have authority to make any statements, representations, or commitments of any
kind, or to take any action which shall be binding on the other Party, except as
may be explicitly provided for herein or therein or authorized in writing, and
each Party agrees not to purport to do so.
     16.2. Counterparts. This Agreement may be executed in two or more
counterparts, including facsimile counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.
     16.3. Headings. All headings in this Agreement are for convenience only and
shall not affect the meaning of any provision hereof.
     16.4. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective lawful successors and assigns.
     16.5. Assignment. Neither Party may assign or transfer this Agreement
(whether by operation of law or otherwise) or its rights and obligations under
this Agreement without the prior written consent of the other Party, and any
such assignment or transfer shall be null and void and entitle the non-assigning
party to terminate this Agreement, as the case may be, forthwith.
Notwithstanding the foregoing, either Party may assign this Agreement without
the consent of the other Party (i) to any Affiliate, or (ii) in connection with
the Party being acquired or the sale of all or substantially all of its assets
(whether by merger, consolidation or otherwise).
     16.6. Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified at any time, but only by means of a written instrument signed
by both Parties. Any waiver of any rights or failure to act in a specific
instance shall relate only to such instance and shall not be construed as an
agreement to waive any rights or fail to act in any other instance, whether or
not similar.
     16.7. Governing Law. This Agreement and the legal relations between the
Parties shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, irrespective of any choice of laws or
conflict-of-law principles.
     16.8. Severability. In the event that any provision of this Agreement
shall, for any reason, be held to be invalid or unenforceable in any respect,
such invalidity or unenforceability shall not affect any other provision hereof,
and this Agreement shall be construed as if such invalid or unenforceable
provision had to the extent of its invalidity or unenforceability not been
included herein.
     16.9. Entire Agreement. This Agreement constitute the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
supersede any and all prior or contemporaneous oral and prior written agreements
and understandings; provided, that any nondisclosure/nonuse agreements are not
superseded.
     16.10. Advice of Counsel. ARTES and ANIKA have each consulted counsel of
their choice regarding this Agreement, and each acknowledges and agrees that
this Agreement shall not be deemed to have been drafted by one party or another
and will be construed accordingly.

35



--------------------------------------------------------------------------------



 



     16.11. Force Majeure. Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses on account of failure or delay
of performance by the defaulting Party if the failure or delay is occasioned by
(i) any fire, explosion, unusually severe weather, natural disaster or Act of
God; (ii) epidemic, any nuclear, biological, chemical, or similar attack; any
other public health or safety emergency; any act of terrorism; and any action
reasonably taken in response to any of the foregoing; (iii) any act of declared
or undeclared war or of a public enemy, or any riot or insurrection; (iv) any
disruption in transportation, communications, electric power or other utilities,
or other vital infrastructure; or any means of disrupting or damaging internet
or other computer networks or facilities; (v) any strike, lockout or other labor
dispute or action; or (vi) any action taken in response to any of the foregoing
events by any civil or military authority; provided that the Party claiming
force majeure has exerted all reasonable efforts to avoid or remedy such force
majeure; provided, however, that in no event shall a Party be required to settle
any labor dispute or disturbance. The Party claiming force majeure shall
(a) notify in writing the other Party of such disability as soon as practicable
and (b) use its commercially reasonable efforts to remove such disability
forthwith. The time for any affected performance by the Party shall be extended
for the same number of days as the force majeure persists.
     16.12. Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     16.13. No Trademark Rights. Except as otherwise explicitly provided herein
or therein, no right, express or implied, is granted by this Agreement to use in
any manner the name “ANIKA” or “ARTES,” or any other trade name or trademark of
the other Party or its Affiliates in connection with the performance of the
Agreement.
     16.14. Notices. All notices hereunder shall be in writing and shall be
deemed given if delivered personally or by facsimile transmission (receipt
verified), email (receipt acknowledged), mailed by registered or certified mail
(return receipt requested), postage prepaid, or sent by express courier service,
to the Parties at the following address (or at such other address for a Party as
shall be specified by like notice; provided, that notices of a change of address
shall be effective only upon receipt thereof).
If to ANIKA,
addressed to:
ANIKA THERAPEUTICS INC.
32 Wiggins Avenue
Bedford, MA 01730
Attention: Chief Executive Officer
Facsimile: (781) 305-9715
Email: csherwood@anikatherapeutics.com

36



--------------------------------------------------------------------------------



 



With a copy to:
Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention: H. David Henken, P.C.
Facsimile: (617) 523-1231
Email: dhenken@goodwinprocter.com
     If to ARTES:
addressed to:
ARTES MEDICAL, INC.
5870 Pacific Center Boulevard
San Diego, CA 92121
Attention: Karla R. Kelly, Chief Legal Officer
Facsimile: (858) 875-5609
Email: kkelly@artesmedical.com
With a copy to:
Heller Ehrman LLP
4350 La Jolla Village Drive, 7th Floor
San Diego, CA 92122
Attention: Hayden Trubitt
Facsimile: (858) 587-5903
Email: hayden.trubitt@hellerehrman.com
     16.15. Waiver. Except as specifically provided for herein or therein, the
waiver from time to time by either of the Parties of any of their rights or
their failure to exercise any remedy shall not operate or be construed as a
continuing waiver of same or of any other of such Party’s rights or remedies
provided in this Agreement.
     16.16. Damages. EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT, NEITHER
PARTY SHALL IN ANY EVENT BE LIABLE TO THE OTHER FOR LOST PROFITS, PUNITIVE,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT,
PROVIDED, THAT THIS LIMITATION SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATION OF
SUCH PARTY UNDER THE PROVISIONS OF ARTICLE XIII FOR SUCH DAMAGES CLAIMED BY A
THIRD PARTY.

37



--------------------------------------------------------------------------------



 



     16.17. Agreement Expenses. Except as specifically provided herein, ARTES
and ANIKA shall each bear their own attorneys’ and accounting fees and other
expenses in connection with this Agreement and any related transaction.
     16.18. Schedules and Exhibits. All Schedules and Exhibits referred to in
this Agreement are attached hereto and thereto and incorporated herein or
therein by reference.
     16.19. Beneficiaries. Except as provided in Article XIII, nothing in this
Agreement shall confer any rights upon any Person other than the Parties and
their respective Affiliates, successors and permitted assigns.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as a sealed instrument effective as of the date first above written.

     
ARTES MEDICAL, INC.
  ANIKA THERAPEUTICS, INC.

               
By:
  /s/ Christoper J. Reinhard   By:   /s/ Charles H. Sherwood
 
             
 
  Name: Christopher J. Reinhard
Title: Executive Chairman       Name: Charles H. Sherwood, Ph.D
Title: President and CEO  
 
             
By:
  /s/ Michael K. Green          
 
             
 
  Name: Michael K. Green
Title: Chief Financial Officer          

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ANIKA MARKS
ELEVESS

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ANIKA PATENTS AND JOINT PATENTS
***
***
***
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PER UNIT PRICE/PRICE PER SAMPLE
Per Unit Price:           ***
Per Sample Price:           ***                , except that up to
     ***           units of the Product will be provided at no charge in
connection with the initial launch of the Product.
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SPECIFICATIONS
***

***
***
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ARBITRATION
Subject to Section 15.1, the Parties agree to resolve any Dispute exclusively
through binding arbitration conducted under the auspices of the American
Arbitration Association (the “AAA”) pursuant to AAA’s Commercial Arbitration
Rules then in effect. The arbitration shall be conducted in the English language
before three (3) arbitrators appointed in accordance with the Commercial
Arbitration Rules then in effect; provided that at least one such arbitrator
shall have had, by the time of the actual arbitration, at least ten (10) years
of experience as an attorney and experience in the medical device industry and
possessing a sophisticated understanding of the legal, business and scientific
issues addressed in the arbitration. Unless otherwise agreed by the Parties, any
arbitration hereunder shall be conducted in New York City. Unless agreed
otherwise by the Parties, the Parties shall have sixty (60) days from the
appointment of the last to be appointed of the three (3) arbitrators to present
and/or submit their positions to the arbitrators, and the Parties shall have a
hearing before the arbitrators within ten (10) Business Days of such submission.
The arbitrators shall hear evidence by each Party and resolve each of the issues
identified by the Parties. The arbitrators shall be instructed and required to
render a written, final, binding, non-appealable resolution and award on each
issue which clearly states the basis upon which such resolution and award is
made. The arbitration award so given shall be a final and binding determination
of the dispute, which resolution and award shall be fully enforceable in any
court of competent jurisdiction and shall not include any damages expressly
prohibited by Section 16.16. The written resolution and award shall be delivered
to the Parties as expeditiously as possible, but in no event more than thirty
(30) days after conclusion of the hearing, unless otherwise agreed to by the
Parties. The Parties shall use all reasonable efforts to keep arbitration costs
to a minimum. Each Party must bear its own attorneys’ fees and associated costs
and expenses.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
PRODUCT PACKAGING
***
***
***
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Schedule 9.1(d)
***
***
***
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 